Hamilton, J.
—This is an appeal from a judgment rendered in the court below in favor of the appellee against *76appellants upon a note — Carr as maker and Briggs and Yard as indorsers — for $1,277 10.
The errors assigned are: First, that the appellants objected to submitting the cause to the jury impanneled, because, as appeared by comparison of the roll of said jury with the jury-list, the names of five of the jurors, whose names are given, were not upon the jury-list, which objection was overruled; second, because the jurors, when impanneled, were not questioned as to their qualifications under the statute; and, third, because an oath prescribed by order Eb. 13, from headquarters, district of Texas, was administered to each of said jurors without ■ lawful authority.
The question raised by first assignment of error was settled by this court at the present term, in the case of Joseph Pauska v. Leopold Daus. [Ante, p. 67.] Every intendment is in favor of the correctness of the proper action of the court until the error is made manifest. The action of the court is justified* by article 3985 of Paschal’s Digest upon- a state of case which it is presumed existed in this case. As to the supposed error in the second assignmént,- it is enough to say that there appears to have been no objection on the part of appellants to the jurors or any of them on account of want of qualification before the trial, and- no request made to have them questioned touching their qualifications under the statute. The objection comes too late.
The oath administered to the jurors under the military order complained of in the third assignment of error was properly administered. By virtue of the acts of congress justice is administered and the civil afiairs of the state government carried on under military supervision. If this objection were tenable, this court would not be competent to try any cause or settle any question. There is no error in'the -record, and the judgment is
Aeeirmed.